
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 743
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Barletta (for
			 himself, Mr. Kelly,
			 Mr. Marino,
			 Mr. Roe of Tennessee,
			 Mr. Rahall,
			 Mr. Critz,
			 Mr. Meehan,
			 Mr. Pitts,
			 Mr. Stivers,
			 Mr. Bachus,
			 Mr. Rogers of Kentucky,
			 Mrs. Capito,
			 Mr. Dent, Mr. Thompson of Pennsylvania,
			 Mr. Platts,
			 Mr. Johnson of Ohio,
			 Mr. McKinley,
			 Mr. Shuster,
			 Mr. Young of Alaska,
			 Mr. Gerlach,
			 Mr. Holden,
			 Mr. Murphy of Pennsylvania,
			 Mr. Doyle,
			 Mr. Bartlett,
			 Mr. Fitzpatrick,
			 Mr. Schilling,
			 Mr. Fleischmann,
			 Mr. Ryan of Ohio,
			 Mr. Gardner,
			 Mr. Grimm,
			 Mr. Chabot, and
			 Mr. Costello) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of Congress that the
		  United States Postal Service should issue a commemorative stamp honoring the
		  Nation’s coal miners.
	
	
		Whereas the Nation is greatly indebted to coal miners for
			 the difficult and dangerous work they perform to provide the fuel needed to
			 operate the Nation’s industries and to provide energy to homes and
			 businesses;
		Whereas millions of workers have toiled in the Nation’s
			 coal mines over the last century, risking life and limb to fuel the Nation’s
			 economic expansion;
		Whereas, during the last century, over 100,000 coal miners
			 have been killed in mining accidents in the Nation’s coal mines;
		Whereas thousands of coal miners have contracted black
			 lung disease as a direct result of their toil in the Nation’s coal
			 mines;
		Whereas coal provides 50 percent of the Nation’s
			 electricity and is an essential fuel for industries such as steel, cement,
			 chemicals, food, and paper;
		Whereas the United States has a demonstrated coal reserve
			 of more than 491 billion tons, with an estimated 263 billion tons of
			 recoverable reserves, which, at current production rates, represents about 275
			 years of recoverable coal reserves;
		Whereas these coal reserves represent about 95 percent of
			 all fossil fuel reserves in the United States, and about 25 percent of the
			 world’s known coal reserves;
		Whereas the recoverable coal reserves in the United States
			 have the energy equivalent of about 1 trillion barrels of oil, which is
			 comparable to all of the world’s best known oil reserves;
		Whereas, since the energy crisis of the 1970s, United
			 States dependence on foreign oil has grown substantially, with imported oil
			 accounting for 39 percent of all oil consumed in 1973 and about 60 percent
			 today;
		Whereas energy security is an integral component of the
			 Nation’s economy and national security;
		Whereas coal mining continues to be the economic engine
			 for many communities, providing jobs to areas with little economic
			 diversity;
		Whereas coal mining provides benefits far beyond its
			 direct revenues, including billions of dollars in economic output and household
			 earnings and hundreds of thousands of jobs in other industries; and
		Whereas issuing a postage stamp honoring the Nation’s coal
			 miners is fitting and proper: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Postmaster
			 General should issue a commemorative postage stamp honoring the Nation’s coal
			 miners; and
			(2)such stamp
			 should—
				(A)be issued in the
			 denomination used for first-class mail up to 1 ounce in weight;
				(B)bear such
			 illustration or design as the Postmaster General determines; and
				(C)be placed on sale
			 at such time and for such period as the Postmaster General determines.
				
